The letter of the defendant, in connection with other facts found, was not a disallowance of the plaintiff's claim and a refusal of payment, within the meaning of § 583 of the General Statutes. The disallowance must be expressed in unequivocal terms. Bradley v. Vail, 48 Conn. 375,385.
The suit was not prematurely brought. Rights of action *Page 324 
against a debtor, which the law continues in force after his death, are, upon grant of administration, demands against the administrator as representative of the deceased, and may be established by suit against him as such representative, and may be enforced to the extent of the intestate's property charged with the payment of debts, which is or ought to be in his administrator's hands. 1 Sw. Dig. 453; Pitkin v. Pitkin,7 Conn. 307, 314. Such suit, independent of statute, may be brought at any time after the presentation of the claim.Sacket v. Mead, 1 Conn. 13, 17. The suit is against the administrator as representative of the deceased, and is mainly for the purpose of establishing the claim of the plaintiff to be a creditor entitled to payment by the administrator from assets in his hands. Execution on a judgment recovered in such suit cannot be satisfied without some action by the administrator; if he refuses to pay or to turn over the intestate's property, the execution cannot be levied. The suit is not based on an official duty the administrator owes to the plaintiff, but on an accrued right of action against the deceased continued against his representative, the administrator. The official duty of the administrator to the plaintiff to pay the demand, does not arise until the demand has been duly exhibited to him. It cannot be enforced until the claimant has established it by suit or in some other way. Then the administrator, besides his general duty to the estate to hasten its settlement by the payment of debts, owes an official duty to the owners of each particular debt which has been established, and this duty may be enforced against the administrator and his own property, either through a proceeding on a judgment obtained, or by a suit upon his bond. 1 Swift's Dig. 456.
This is the common law of our State. By that law a suit against the administrator as representative of the deceased is the only way by which the validity of a debt claimed as due from the deceased can be conclusively established. The creditor cannot even rely upon an admission of validity by the administrator as binding the estate, whatever effect a direct promise to pay might have. Isaacs v. Stevens, 13 Conn. 499, *Page 325 
505, 506. This common law is in force except as changed by statute.
The defendant assumes that the statute of limitations as to the claim in suit is suspended during the settlement of the estate, and therefore the right of action is suspended. Granting the assumption to be correct, the inference drawn does not follow. There are certain analogies between the relation of an administrator to parties interested in the estate and that of a trustee of an express trust to his cestuis quetrust; but the assets of a solvent estate in the hands of an administrator are not, as the defendant claims, a trust fund administered by a court of equity, and the administrator is not protected from suits, as such trustee may be by the court administering the trust.
Our law authorizing the establishment of a claim by suit against the administrator during the settlement of an estate, has not been changed by statute. The law regulating the settlement of insolvent estates was first enacted in 1716. It permitted the administrator to represent the estate as insolvent. In such case an exclusive mode (subject to the exception stated) was provided for establishing the validity of claims, and therefore the statute prohibited any suit at common law (with a few specified exceptions) pending said settlement. Any inferential effect of this special prohibition would rather be to affirm than to take away the existing right of suit in the case of a solvent estate.
Section 583 of the General Statutes was first enacted in 1817, and authorizes an administrator by notifying a claimant that his demand will not be paid, to compel the bringing of a suit at any time during the settlement of the estate, under penalty of forfeiting all right of action if a suit is not commenced within four months from the date of such notice. The sole object of this statute "was to compel an early settlement of the estate." Spalding v. Butts, 6 Conn. 28. It gives the administrator power to force a claimant to determine the validity of his claim by suit, but the exercise of this power is optional with the administrator; and after notice of refusal to pay has been given, he may at his discretion, *Page 326 
until the period of four months has expired, revoke the notice.Husted v. Hoyt, 12 Conn. 160, 164. A statute enacted only to further the speedy settlement of estates, by compelling a dilatory claimant at the discretion of the administrator to establish his claim by suit, does not by implication take away from the vigilant claimant his existing right to establish his claim without compulsion.
We are aware of no other statute that affects, or is claimed to affect, the right of one whose demand has been duly presented, to establish its validity by suit at any time after the presentation of claims has expired. We find no case in our reports where this point has been directly adjudicated; probably because under our system and practice occasion for bringing such suit is not likely to be frequent, and because the right has never been questioned. But the law as stated by BALDWIN, J., that when the estate is solvent the administrator is liable to the suits of creditors (Sacket v. Mead, supra, p. 17), is impliedly recognized in Robbins v. Coffing, 52 Conn. 118,142 et seq., and is assumed in other cases. In Bradley
v. Vail, supra, the suit apparently was brought before the time limited for settlement had expired, p. 383; and in Grant
v. Grant, 63 Conn. 530, 550, the judgment of the court approved the institution of a suit during the settlement of an estate, if the claim had been duly presented.
   There is error in the judgment of the Court of Common Pleas, and the cause is remanded to be proceeded with according to law.
In this opinion the other judges concurred.